DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites “electroactive moieties” in line 2, but it should recite --the electroactive moieties--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wasielewski et al. (US 8,956,418 B2)(Wasielewski), further in view of LaBelle et al. (WO 2016/014572 A1)(Cited by Applicant)(LaBelle), and further in view of Sauers et al. (US 2016/0195441 A1)(Sauers).
In Regards to Claim 1: Wasielewski teaches a force sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure”), the sensor system comprising: a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and not touching each other (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92); a voltage source electrically coupled to the first electrically conductive plate and the second electrically conductive plate (see Wasielewski: Column 3 line 63 - Column 4, line 15); the voltage source configured to provide a voltage potential between the first conductive plate and the second conductive plate (see Wasielewski: Column 19, lines 8-11 
LaBelle teaches an electrochemical pressure sensor that comprises a first compressible foam disposed between the first electrically conductive plate and the second electrically conductive plate (see LaBelle: Abstract “a first…foam 120” and Figure 1B element 120), a second compressive foam disposed about the first compressive foam (see Labelle: Abstract “second…foam 130” and Figure 1B, elements 120 and 130), the second compressive foam providing electrical insulation to the first compressive foam (see LaBelle: paragraph 0026, “ESD foam is typically used to protect electronics from static electricity”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski with the first and second compressible foams of LaBelle in 
Sauers teaches a force sensor system (see Sauers: Abstract ”force sensor”) wherein the first compressible foam has a first thickness in a first compression state and a second thickness in a second compression state (see Sauers paragraph [0030] “the compliant material may compress between an uncompressed position and a first compressed position under a first amount of force prior to contact between the compliant material and housing and then the first compressed position and a second compressed position under a second, greater amount of force subsequent to the contact”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski, as modified by LaBelle, with the compressible foam between two conductive plates of Sauers in order to analyze and determine force exerted (see Sauers paragraph [0028]). 
In Regards to Claim 2: Wasielewski teaches a force sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure”), with a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and not touching each other (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92), but is silent to the first compressible foam and the second compressible foam each have a top and a bottom 
LaBelle teaches an electrochemical pressure sensor that comprises a first compressible foam (see LaBelle: Abstract “a first…foam 120” and Figure 1B element 120) and a second compressive foam (see Labelle: Abstract “second…foam 130” and Figure 1B, elements 120 and 130) wherein the first compressible foam and the second compressible foam each have a top and a bottom and at least one side (see LaBelle: Figure 1B, elements 120 and 130). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski with the first and second compressible foams of LaBelle in order to measure force due to the change in resistance of the foam (see LaBelle: paragraph 0029). Wasielewski, as modified by LaBelle, is silent to the at least one side of the first compressible foam surrounded by the second compressible foam.  
Sauers teaches a force sensor system (see Sauers: Abstract "force sensor”) comprising multiple layers of compliant material (see Sauers Figure 2A, element 202, compliant material, made up of multiple layers) wherein the at least one side of the first compressible foam is surrounded by the second compressible foam (see Sauers Figure 2A, element 202, compliant material, made up of multiple layers). The layers of the compliant material seen in Figure 2A (element 202) of Sauers shows that one layer of the compliant material surrounds another layer of the compliant material on at least one side. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the force sensor system comprising two conductive plates separated by a dielectric material as 
In Regards to Claim 3: Wasielewski teaches a force sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure”), with a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and not touching each other (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92), but is silent to the first compressible foam and the second compressible foam. 
LaBelle teaches an electrochemical pressure sensor that comprises a first compressible foam (see LaBelle: Abstract “a first…foam 120” and Figure 1B element 120) and a second compressive foam (see Labelle: Abstract “second…foam 130” and Figure 1B, elements 120 and 130). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the dielectric material between two conductive plates as taught by Wasielewski with the two compressible foams of LaBelle in order to provide increase sensitivity to the sensor (see LaBelle: paragraph 0047). Wasielewski, as modified by LaBelle, is silent to wherein the top of the first compressible foam and the top of the second compressible foam are adjacent to the first electrically conductive plate and the bottom of the first compressible foam and the bottom of the second compressible foam are adjacent to the second electrically conductive plate. 

In Regards to Claim 4: Wasielewski teaches a force sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure”), with a first electrically 
LaBelle teaches an electrochemical pressure sensor that comprises a first compressible foam (see LaBelle: Abstract “a first…foam 120” and Figure 1B element 120) and a second compressive foam (see Labelle: Abstract “second…foam 130” and Figure 1B, elements 120 and 130). It would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dielectric material between two conductive plates as taught by Wasielewski with the two compressible foams of LaBelle in order to provide increase sensitivity to the sensor (see LaBelle: paragraph 0047). Wasielewski, as modified by LaBelle, is silent to wherein the top of the first compressible foam and the top of the second compressible foam touch the first electrically conductive plate 31M18-167L-US1 and the bottom of the first compressible foam and the bottom of the second compressible foam touch the second electrically conductive plate.
Sauers teaches a force sensor system (see Sauers: Abstract ”force sensor”) wherein the top of the first compliant material and the top of the second compliant material (see Sauers Figure 2A, element 202, compliant material, made up of multiple layers)  touch the first electrically conductive plate (see Sauers Figure 2A, element 203, plate) 31M18-167L-US1and the bottom of the first compliant material and the bottom of the second compliant material (see Sauers Figure 2A, element 202, compliant material, made up of multiple layers) touch the second electrically 
In Regards to Claim 6: Wasielewski teaches a force sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure”) wherein the voltage source is electrically coupled to the first electrically conductive plate with a wire and electrically coupled to the second conductive plate with a wire (see Wasielewski: Column 16, lines 9-14 “electric potential applied at the terminals…electrical connection  between the sensors and the control circuitry” and Figures 33 and 34).
In Regards to Claim 8: Wasielewski teaches a force sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure”) and a controller (see Wasielewski: Column 16, line 55; Column 16, line 61-Column 17, line 8; and Column 21, lines 
In Regards to Claim 9: Wasielewski teaches a force sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure”), the sensor system comprising: a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and not touching each other (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92); wherein the first electrically conductive plate, the second electrically conductive plate, and the dielectric material are resident within an implantable biocompatible sensor (see Wasielewski: Column 4, lines 64-66 “sensor array and transmitter are integrated into a prosthetic device …housed completely within the mammalian body”) but is silent to the first compressible foam, the second compressive foam. 
LaBelle teaches an electrochemical pressure sensor that comprises a first compressible foam disposed between the first electrically conductive plate and the second electrically conductive plate (see LaBelle: Abstract “a first…foam 120” and Figure 1B element 120), a second compressive foam disposed about the first compressive foam (see Labelle: Abstract 
In Regards to Claim 10: Wasielewski teaches a force sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure”), the sensor system comprising: a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and not touching each other (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92); a voltage source electrically coupled to the first electrically conductive plate and the second electrically conductive plate (see Wasielewski: Column 3 line 63 - Column 4, line 15); wherein the first electrically conductive plate, the second electrically conductive plate, the dielectric material, and the voltage source, are resident within an implantable biocompatible sensor (see Wasielewski: Column 4, lines 64-66 “sensor array and transmitter are integrated into a prosthetic device …housed completely within the mammalian body”) but is silent to the first compressible foam, the second compressive foam. 
LaBelle teaches an electrochemical pressure sensor that comprises a first compressible foam disposed between the first electrically conductive plate and the second electrically conductive plate (see LaBelle: Abstract “a first…foam 120” and Figure 1B element 120), a second compressive foam disposed about the first compressive foam (see Labelle: Abstract . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wasielewski et al. (US 8,956,418 B2)(Wasielewski), further in view of LaBelle et al. (WO 2016/014572 A1)(Cited by Applicant)(LaBelle), and further in view of Sauers et al. (US 2016/0195441 A1)(Sauers) as applied to claim 1 above.
In Regards to Claim 5: Wasielewski teaches a force sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure”), the sensor system comprising: a first electrically conductive plate and a second electrically conductive plate separated by a dielectric material (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92) but is silent to the first compressible foam and the second compressible foam. 
LaBelle teaches an electrochemical pressure sensor that comprises a first compressible foam (see LaBelle: Abstract “a first…foam 120” and Figure 1B element 120) and a second compressive foam (see LaBelle: Abstract “second…foam 130” and Figure 1B, elements 120 and 130), wherein the compressible foam is polygonal (see LaBelle: paragraph 0038 “FIG. 1B, rectangular members 120 and 130, having in certain embodiments dimensions of 18 mm by 29 mm, were cut from the high density conductive foam sheets”). It would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to 
With respect to the first compressible foam being cylindrical, using the below definition 1.a from Merriam-Webster.com,1 a cylinder can be:

    PNG
    media_image1.png
    436
    788
    media_image1.png
    Greyscale

This means that two polygonal foams can meet the limitation since one is a cylinder (according to the above definition) and the other is a polygonal.   
Claims 7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wasielewski et al. (US 8,956,418 B2)(Wasielewski), further in view of LaBelle et al. (WO 2016/014572 A1)(Cited by Applicant)(LaBelle), further in view of Sauers et al. (US 2016/0195441 A1)(Sauers), and further in view of Plotkin et al. (US 2006/0246214 A1)(Plotkin). 
In Regards to Claim 7: Wasielewski teaches a force sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure”), the sensor system comprising: a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and being parallel (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92); a voltage source electrically coupled to the first electrically conductive plate and the second electrically conductive plate (see Wasielewski: Column 3 line 63 - Column 4, line 15); the voltage source configured to provide a voltage potential between the first conductive plate and the second conductive plate (see Wasielewski: Column 19, lines 8-11 “two-layer differential capacitor comprising two electrodes 94, 96 with a potential applied between them”), wherein the voltage source is sized to limit a capacitive charge of no greater than 100 millivolts from being developed between the first electrically conductive plate and the second electrically conductive plate (see Wasielewski: Column 18, lines 22-33). If the voltage is able to be changed from 100 mV to 2V, one skilled in the art would have understood that using 100 mV is contemplated such that limiting the voltage to be no greater than 100 mV would have been obvious since it is an overlapping range, lies within the claimed range, and/or close to the claimed range (see MPEP 2144.05)2. Wasielewski is silent to the first compressible foam comprising electroactive moieties. 

In Regards to Claim 11: Wasielewski teaches an implantable sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure” and Column 4, lines 64-66 “sensor array and transmitter are integrated into a prosthetic device …housed completely within the mammalian body”); and a controller, wherein the implantable sensor comprises: a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and not touching each other (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92); the controller configured to sense changes in capacitance between the first electrically conductive plate and the second electrically conductive plate when the conductive plates are placed within a body of a patient and use these sensed changes in capacitance to determine a change in distance between the first conductive plate and the second conductive plate (see Wasielewski: Column 16, line 55; Column 16, line 61-Column 17, line 8; and Column 21, lines 26-39 “remote receiver”); but is silent to a first compressible foam disposed between the first electrically conductive plate and the second electrically conductive 
LaBelle teaches an electrochemical pressure sensor that comprises a first compressible foam disposed between the first electrically conductive plate and the second electrically conductive plate (see LaBelle: Abstract “a first…foam 120” and Figure 1B element 120), a second compressive foam disposed about the first compressive foam (see Labelle: Abstract “second…foam 130” and Figure 1B, elements 120 and 130), the second compressive foam providing electrical insulation to the first compressive foam (see LaBelle: paragraph 0026, “ESD foam is typically used to protect electronics from static electricity”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski with the first and second compressible foams of LaBelle in order to measure force due to the change in resistance of the foam (see LaBelle: paragraph 0029). Wasielewski, as modified by LaBelle is silent to the first compressible foam comprising electroactive moieties and the first compressible foam having a first thickness in a first compression state and a second thickness in a second compression state.
Sauers teaches a force sensor system (see Sauers: Abstract ”force sensor”) wherein the first compressible foam has a first thickness in a first compression state and a second thickness in a second compression state (see Sauers paragraph [0030] “the compliant material may compress between an uncompressed position and a first compressed position under a first 
Plotkin teaches a method for manufacturing a portion of an electrochemical sensor that has a surface “with hydrophilicity-enhancing chemical moieties thereon” (see Plotkin paragraph [0018]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski, as modified by LaBelle, with the electroactive moieties of Plotkin in order to improve the accuracy of test results (see Plotkin paragraph [0039]).
In Regards to Claim 12: Wasielewski teaches an implantable sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure” and Column 4, lines 64-66 “sensor array and transmitter are integrated into a prosthetic device …housed completely within the mammalian body”) further comprising: a voltage source electrically coupled to the first electrically conductive plate and the second electrically conductive plate (see Wasielewski: Column 3 line 63 - Column 4, line 15); the voltage source configured to 
In Regards to Claim 13: Wasielewski teaches an implantable sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure” and Column 4, lines 64-66 “sensor array and transmitter are integrated into a prosthetic device …housed completely within the mammalian body”), with a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and not touching each other (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92), but is silent to the first compressible foam and the second compressible foam each have a top and a bottom and at least one side, the at least one side of the first compressible foam surrounded by the second compressible foam. 
LaBelle teaches an electrochemical pressure sensor that comprises a first compressible foam (see LaBelle: Abstract “a first…foam 120” and Figure 1B element 120) and a second compressive foam (see Labelle: Abstract “second…foam 130” and Figure 1B, elements 120 and 130) wherein the first compressible foam and the second compressible foam each have a top and a bottom and at least one side (see LaBelle: Figure 1B, elements 120 and 130). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski with the first and second compressible foams of LaBelle in order to measure force due to the change in resistance of the 
Sauers teaches a force sensor system (see Sauers: Abstract ”force sensor”) comprising multiple layers of compliant material (see Sauers Figure 2A, element 202, compliant material, made up of multiple layers) wherein the at least one side of the first compressible foam is surrounded by the second compressible foam (see Sauers Figure 2A, element 202, compliant material, made up of multiple layers). The layers of the compliant material seen in Figure 2A (element 202) of Sauers shows that one layer of the compliant material surrounds another layer of the compliant material on at least one side. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski, modified by LaBelle, with the layers of compliant material of Sauers in order to create a stepped configuration of layers which allows for the shape of the compliant material to be altered and arranged so that the first compliant material, or layer, surrounds the second compliant material, or layer on at least one side (see Sauers paragraph [0039]).
In Regards to Claim 14: Wasielewski teaches an implantable sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure” and Column 4, lines 64-66 “sensor array and transmitter are integrated into a prosthetic device …housed completely within the mammalian body”), with a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and not touching each other (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” 
LaBelle teaches an electrochemical pressure sensor that comprises a first compressible foam (see LaBelle: Abstract “a first…foam 120” and Figure 1B element 120) and a second compressive foam (see Labelle: Abstract “second…foam 130” and Figure 1B, elements 120 and 130). It would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dielectric material between two conductive plates as taught by Wasielewski with the two compressible foams of LaBelle in order to provide increase sensitivity to the sensor (see LaBelle: paragraph 0047). Wasielewski, as modified by LaBelle, is silent to wherein the top of the first compressible foam and the top of the second compressible foam are adjacent to the first electrically conductive plate and the bottom of the first compressible foam and the bottom of the second compressible foam are adjacent to the second electrically conductive plate. 
Sauers teaches a force sensor system (see Sauers: Abstract ”force sensor”) wherein the top of the first compliant material and the top of the second compliant material (see Sauers Figure 2A, element 202, compliant material, made up of multiple layers) are adjacent to the first electrically conductive plate(see Sauers Figure 2A, element 203, plate 1)  and the bottom of the first compliant material and the bottom of the second compliant material (see Sauers Figure 2A, element 202, compliant material, made up of multiple layers) are adjacent to the second electrically conductive plate (see Sauers Figure 2A, element 204, plate 2) (see Sauers paragraph [0039] “compliant material may be formed of a number of layers of varying horizontal dimensions” and Figure 2A). The layers of the compliant material seen in Figure 2A 
In Regards to Claim 15: Wasielewski teaches an implantable sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure” and Column 4, lines 64-66 “sensor array and transmitter are integrated into a prosthetic device …housed completely within the mammalian body”), the sensor system comprising: a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and being parallel (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92); a voltage source electrically coupled to the first electrically conductive plate and the second electrically conductive plate (see Wasielewski: Column 3 line 63 - Column 4, line 15); the voltage source configured to provide a voltage potential between the first conductive plate and the second 
Plotkin teaches a method for manufacturing a portion of an electrochemical sensor that has a surface “with hydrophilicity-enhancing chemical moieties thereon” (see Plotkin paragraph [0018]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski with the electroactive moieties of Plotkin in order to improve the accuracy of test results (see Plotkin paragraph [0039]).
In Regards to Claim 16: Wasielewski teaches an implantable sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure” and Column 4, lines 64-66 “sensor array and transmitter are integrated into a prosthetic device …housed completely within the mammalian body”) and a controller (see Wasielewski: Column 16, line 55; Column 16, line 61-Column 17, line 8; and Column 21, lines 26-39 “remote receiver”) wherein the controller is further configured to determine, using the change in distance between the first electrically conductive plate and the second electrically conductive plate, real-time compressive forces (see Wasielewski: Column 4, lines 24-25 “real-time information about 
In Regards to Claim 17: Wasielewski teaches an implantable sensor system (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure” and Column 4, lines 64-66 “sensor array and transmitter are integrated into a prosthetic device …housed completely within the mammalian body”) with a method for measuring forces exerted on one or more bones (see Wasielewski: Column 3, line 56 “monitor distributed forces at such joints”), the method comprising: receiving a data signal at a controller (see Wasielewski: Column 16, line 55; Column 16, line 61-Column 17, line 8; and Column 21, lines 26-39 “remote receiver”); and providing a determination of real-time force exerted on an implanted anatomical sensor (see Wasielewski: Column 4, lines 24-25 “real-time information about pressure distributions”), wherein the data signal is generated by a sensor positioned adjacent one or more vertebrae of a patient (see Wasielewski: Column 8, lines 28-29 “conductive plates separated by a dielectric material, the capacitive plates of the first capacitive sensor lying along a first X-Y and operative to detect pressure along the X axis”), wherein the implantable sensor comprises: a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and not touching each other (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92); the controller configured to sense changes in capacitance between the first electrically 
LaBelle teaches an electrochemical pressure sensor that comprises a first compressible foam disposed between the first electrically conductive plate and the second electrically conductive plate (see LaBelle: Abstract “a first…foam 120” and Figure 1B element 120), a second compressive foam disposed about the first compressive foam (see Labelle: Abstract “second…foam 130” and Figure 1B, elements 120 and 130), the second compressive foam providing electrical insulation to the first compressive foam (see LaBelle: paragraph 0026, “ESD foam is typically used to protect electronics from static electricity”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski with the first and second compressible foams of LaBelle in order to measure force due to the change in resistance of the foam (see LaBelle: paragraph 0029). Wasielewski, as modified by LaBelle is silent to the first compressible foam comprising 
Sauers teaches a force sensor system (see Sauers: Abstract ”force sensor”) wherein the first compressible foam has a first thickness in a first compression state and a second thickness in a second compression state (see Sauers paragraph [0030] “the compliant material may compress between an uncompressed position and a first compressed position under a first amount of force prior to contact between the compliant material and housing and then the first compressed position and a second compressed position under a second, greater amount of force subsequent to the contact”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski, as modified by LaBelle, with the compressible foam between two conductive plates of Sauers in order to analyze and determine force exerted (see Sauers paragraph [0028]). Wasielewski as modified by LaBelle and Sauers is silent to the first compressible foam comprising electroactive moieties.
Plotkin teaches a method for manufacturing a portion of an electrochemical sensor that has a surface “with hydrophilicity-enhancing chemical moieties thereon” (see Plotkin paragraph [0018]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski, as modified by LaBelle, with the electroactive moieties of Plotkin in order to improve the accuracy of test results (see Plotkin paragraph [0039]).
In Regards to Claim 18: Wasielewski teaches an implantable sensor system and method for measuring forces (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure” and Column 4, lines 64-66 “sensor array and transmitter are integrated into a prosthetic device …housed completely within the mammalian body”), with a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and not touching each other (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92), but is silent to the first compressible foam and the second compressible foam each have a top and a bottom and at least one side, the at least one side of the first compressible foam surrounded by the second compressible foam. 
LaBelle teaches an electrochemical pressure sensor that comprises a first compressible foam (see LaBelle: Abstract “a first…foam 120” and Figure 1B element 120) and a second compressive foam (see Labelle: Abstract “second…foam 130” and Figure 1B, elements 120 and 130) wherein the first compressible foam and the second compressible foam each have a top and a bottom and at least one side (see LaBelle: Figure 1B, elements 120 and 130). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the force sensor system comprising two conductive plates separated by a dielectric material as taught by Wasielewski with the first and second compressible foams of LaBelle in order to measure force due to the change in resistance of the foam (see LaBelle: paragraph 0029). Wasielewski, as modified by LaBelle, is silent to the at least one side of the first compressible foam surrounded by the second compressible foam.  

In Regards to Claim 19: Wasielewski teaches an implantable sensor system and method for measuring forces (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure” and Column 4, lines 64-66 “sensor array and transmitter are integrated into a prosthetic device …housed completely within the mammalian body”), with a first electrically conductive plate; a second electrically conductive plate, the first conductive plate and the second conductive plate spaced a distance apart from each other and not touching each other (see Wasielewski: Column 8, lines 28-29 “a first capacitive sensor comprising conductive plates separated by a dielectric material” and Figures 17 and 20, elements 90 and 92), but is silent to the first compressible foam and the second compressible foam. 

Sauers teaches a force sensor system (see Sauers: Abstract ”force sensor”) wherein the top of the first compliant material and the top of the second compliant material (see Sauers Figure 2A, element 202, compliant material, made up of multiple layers) are adjacent to the first electrically conductive plate (see Sauers Figure 2A, element 203, plate 1) and the bottom of the first compliant material and the bottom of the second compliant material (see Sauers Figure 2A, element 202, compliant material, made up of multiple layers) are adjacent to the second electrically conductive plate (see Sauers Figure 2A, element 204, plate 2) (see Sauers paragraph [0039] “compliant material may be formed of a number of layers of varying horizontal dimensions” and Figure 2A). The layers of the compliant material seen in Figure 2A (element 202) of Sauers shows the top and bottom of a first compliant material, one of the layers, adjacent to the first and second conductive plates (elements 203 and 204).  It would 
In Regards to Claim 20: Wasielewski teaches an implantable sensor system and method for measuring forces (see Wasielewski: Abstract “plurality of sensors are operative to sense pressure” and Column 4, lines 64-66 “sensor array and transmitter are integrated into a prosthetic device …housed completely within the mammalian body”) and a controller (see Wasielewski: Column 16, line 55; Column 16, line 61-Column 17, line 8; and Column 21, lines 26-39 “remote receiver”) wherein the controller is further configured to determine, using the change in distance between the first electrically conductive plate and the second electrically conductive plate, real-time compressive forces (see Wasielewski: Column 4, lines 24-25 “real-time information about pressure distributions”) experienced by the first electrically conductive plate or the second electrically conductive plate or both (see Wasielewski: Column 8, lines 28-29 “conductive plates separated by a dielectric material, the capacitive plates of the first capacitive sensor lying along a first X-Y and operative to detect pressure along the X axis”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW KREMER/             Primary Examiner, Art Unit 3791                                                                                                                                                                                                                                                                                                                                                                                      


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the accompanying webpage “Cylinder.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/cylinder. Accessed 28 Mar. 2022.
        2 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)...Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).”